Citation Nr: 1609004	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  12-20 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Air Force from March 1977 to March 1999. 

This matter comes to the Board of Veterans Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran requested a local hearing in connection with his appeal.  However, in a report of contact with RO personnel he stated that he no longer wanted a hearing.  In addition, on his VA Form 9, the Veteran indicated that he did not want a Board hearing and did not request a hearing at a local VA office.  Therefore, the hearing request is withdrawn.  38 C.F.R. § 20 704(e) (2015).

The case was then remanded for further development in December 2013 and has now returned to the Board for further appellate action.


FINDING OF FACT

The competent medical and most probative other evidence of record fails to establish that the Veteran's obstructive sleep apnea was present in service and there is no such evidence relating it to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the service connection issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in March 2011 and June 2011.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  As stated previously, this matter has been remanded and the development ordered by the Board has been completed sufficiently so that the claim may finally be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and Veterans Management Benefits System electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements and argument by his representative.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was provided a VA examination in April 2012.  The Board finds that this VA examination is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history to support the conclusions reached.  The evidence of record is sufficient to decide the claim and no additional examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  



Law and Analysis

The Veteran seeks service connection for obstructive sleep apnea that he contends had its onset during military service.  See VA Form 21-4138, received in December 2010.  Lay statements, submitted by the Veteran's daughter and brother, describe their observations of his loud snoring, apneic episodes, and daytime fatigue beginning during service in the late 1980s.  See Lay statements from [redacted] and [redacted] M.D., received in May 2011. 

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sleep apnea is not listed in section 3.309(a).

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Based on the evidence in this particular case, the Board finds that service connection for the Veteran's current sleep apnea is not warranted.  Although service treatment records do show the Veteran was treated on multiple occasions for sinus congestion/pain, nosebleeds, upper respiratory infections, viral syndrome, sinus infections, sinusitis, rhinitis, ear infections, sore throat, and flu-like symptoms, they do not document complaints or findings suggestive of sleep apnea prior to the Veteran's separation from service in March 1999.  Of particular note is an entry dated just prior to the Veteran's separation from service, which shows he was seen at the Bethesda Naval Hospital for complaints of a deviated septum and tinnitus.  He reported a history of trauma to the left bridge of his nose during the late 1960s prior to service.  He recently noticed a decreased ability to breathe through the left nares with pressure on the bridge of the nose.  The clinical assessment included severe nasal septum deviation and septoplastic surgery was recommended.  See clinical record from Otolaryngology-Head & Neck Surgery Clinic (ENT), National Naval Medical Center, dated January 6, 1999.  The Veteran made no specific complaints of fatigue, excessive daytime sleepiness, trouble sleeping or other indicia of sleep apnea, and none are documented.  

There is also no indication that the Veteran had a need for continued or ongoing medical care due to sleep apnea in the immediate years after his separation from service in 1999.  The Veteran was diagnosed with obstructive sleep apnea following polysomnograms in July 2010 and October 2010, more than 10 years later.  In addition to a continuous positive airway pressure (CPAP) device, the clinician recommended the Veteran attain and maintain ideal body weight.  See sleep study reports from Alamo Sleep Disorders Center.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

Furthermore, there is no medical evidence linking sleep apnea to the Veteran's military service a decade earlier and he has not submitted any medical opinion that relates it to service/events therein.  See Hickson v. West, 12 Vet. App. 247.  The Veteran was afforded a VA examination in April 2012.  The Veteran reported the onset of initial manifestations in the 1990s and that he recalled being tired and irritable during the day and was observed by family members to snore excessively, gasp and choke for breath, and at times stop breathing.  He takes naps and reported severe daytime sleepiness, snoring and nocturnal awakenings.  The Veteran also reported that he grinds and clenches his teeth and has had a mouth guard since 1999.  

The examiner reviewed the claims file, noting the Veteran's long in-service history of upper respiratory tract symptoms including right nasal obstruction, nasal congestion and nasal dyspnea dating to a nose injury when hit by a baseball prior to service at age 14.  He also referred to service records which confirm multiple visits from 1993 to 1999 for symptoms related to upper airways obstruction.  A recommendation was made in 1999 for the Veteran to have a nasal septoplasty by ENT surgery, however the Veteran had not yet had such a procedure performed and he still snores.  Service records also document the treatment of bruxism in 1999 with the provision of a mouth guard, but do not document additional complaints of daytime somnolence.  The examiner also noted the family testimonials submitted by the Veteran's daughters and brother, which confirm their observations of the Veteran's loud snoring and possible cessation of breathing during afternoon naps during the 1990s.  However, the records are also silent for daytime somnolence and excessive fatigue in the first eight years post discharge.  In addition, the records very clearly identify significant nasal obstruction associated with snoring for many years related to a pre-service deviated nasal septum.  

After reviewing the claims file in its entirety, taking a detailed history of the Veteran's military service, the examiner opined that the Veteran's sleep apnea was not at least as likely as not (50 percent or greater possibility) incurred in or caused by the claimed in-service injury event or illness.  He explained that obstructive sleep apnea is characterized by obstructive apneas and hypopneas caused by repetitive collapse of the upper airway during sleep.  The examiner concluded that in the Veteran's case the snoring is longstanding and most likely as not due to nasal obstruction and the daytime somnolence is a recent symptom leading to the 2010 diagnosis of obstructive sleep apnea many years after separation from service.  

The 2012 VA opinion, is highly probative as it is based upon a complete review of the claims file and supported by an expressed rationale.  The VA examiner considered the Veteran's relevant medical, lay statements, and other history, aside from the results of his personal clinical evaluation, and the Veteran's belief that his sleep apnea had its onset during service.  As a result, the examiner was able to fully address the salient question as to the origin of the Veteran's sleep apnea and its relationship to his service.  The claims folder contains no competent medical evidence refuting this opinion.  

Consideration has been given to the Veteran's and his daughter's assertions regarding the etiology of his sleep apnea.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the process of diagnosing such a disorder and/or its etiology falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is competent to report snoring or daytime sleepiness during and since service.  However, he is not competent to diagnose a chronic disability or to opine on the relationship between his military service and current disability.  Such assessments are not simple in nature and cannot be based on observable symptoms alone and require specialized training, clinical testing, and medical knowledge for a determination as to diagnosis and causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Therefore, this lay evidence does not constitute competent medical evidence and lacks probative value. 

Careful consideration has also been given to the opinion of the Veteran's brother, who is a physician.  Although the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board certainly does not question the competence or professional expertise of the Veteran's brother, but there is no indication that he has any specialized training in sleep disorders or that he has examined or provided treatment to the Veteran or reviewed his medical and service records.  See Black v. Brown, 10 Vet. App. 279, 283-284 (1997) (an opinion may be reduced in probative value, even where the statement comes from someone with medical training, if the medical issue requires special knowledge).  Accordingly, the Board assigns less probative value to the brother's assertions, and finds that they are substantially outweighed by the VA examiner's opinion.  

As the preponderance of the evidence is against the claim for service connection for sleep apnea, the claim must be denied.


ORDER

Entitlement to service connection for sleep apnea is denied.


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


